    Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 1 of 11 PageID #:93




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LOURDES GONZALEZ RUIZ,                                )
                                                      )
                       Plaintiff,                     )     Case No.   20 C 4276
                                                      )
       v.                                             )
                                                      )     Judge Robert W. Gettleman
CHAD F. WOLF, Acting Secretary,                       )
DEPARTMENT OF HOMELAND SECURITY,                      )
KENNETH CUCCINELLI, Senior Official                   )
Performing the Duties of Director, U.S.               )
CITIZENSHIP & IMMIGRATION SERVICES,                   )
and ROBERT GUARDIAN, Director, Chicago                )
Field Office, IMMIGRATION AND CUSTOMS                 )
ENFORCEMENT,                                          )
                                                      )
                       Defendants.                    )


                            MEMORANDUM OPINION & ORDER

       Plaintiff Lourdes Gonzalez Ruiz filed a one count complaint against Chad Wolf, Acting

Secretary of the Department of Homeland Security, Kenneth Cuccinelli, Senior Official

Performing the Duties of Director of the United States Citizenship & Immigration Services

(“USCIS”), and Robert Guardian, Field Director of Immigration and Customs Enforcement

(“ICE”). Plaintiff filed this action pursuant to the Administrative Procedure Act (“APA”) and the

Mandamus Act, requesting the court find USCIS’s delay in adjudicating plaintiff’s U-Visa

application unreasonable. Defendants have moved to dismiss. (Doc. 7). For the reasons stated

below, that motion is granted in part and denied in part.




                                                 1
     Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 2 of 11 PageID #:94




                                              BACKGROUND

1) The U-Visa Classification

        In 2000, Congress amended the Immigration and Nationality Act (“INA”), creating a new

non-immigrant visa classification known as the “U-Visa” for any alien who is the victim of a

qualifying crime in the United States and who assists law enforcement in the investigation or

prosecution of that crime. Trafficking and Violence Protection Act of 2000, Pub. L. No. 106-386,

114 Stat. 1464 (2000) (codified at 8 U.S.C. § 1101(a)(15)(U)). USCIS, a department within the

Department of Homeland Security, is the agency responsible for adjudicating visa applications.

8 U.S.C. § 1101(a)(15)(U); 8 C.F.R. § 214.14(c)(1). To qualify for a U-Visa, an applicant must

submit the U-Visa Petition and show that she has “suffered substantial physical or mental abuse

as a result of having been a victim” of a qualifying crime in the United States, has “credible and

reliable information” about the crime, and “has, is, or is likely to provide assistance to the

investigation or prosecution of the” criminal activity. 8 C.F.R. § 214.14(b). USCIS has the sole

discretion to grant or deny a U-Visa. 8 U.S.C. § 1101(a)(15)(U). If a petitioner’s application is

granted, the petitioner receives a U-Visa and work authorization that lasts four years. 8 U.S.C. §

1184(p)(3).

        The number of aliens who may receive a U-Visa is capped at 10,000 per fiscal year. 8

U.S.C. § 1184(p)(3). In 2007, the USCIS created a regulatory waiting list program to respond to

the backlog1 of U-Visa applications. 8 C.F.R. § 214.14(d)(2). Once the fiscal year limit is

reached, “[a]ll eligible petitioners who, due solely to the cap, are not granted [U-Visa]

nonimmigrant status must be placed on a waiting list and receive written notice of such

placement.” Id. (emphasis added). “This results in two separate waiting periods and two


1
 According to the defendants’ brief, USCIS has received more than 30,000 new U-Visa petitions in each fiscal year
since 2015. By the end of fiscal year 2019, there were 151,758 U-Visa petitions pending.

                                                        2
        Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 3 of 11 PageID #:95




adjudications for each petitioner—one for placement on the waiting list and one to receive a U-

Visa.” Calderon-Ramirez v. McCament, 877 F.3d 272, 274 (7th Cir. 2017). While on the

waiting list, USCIS “will grant deferred action or parole to [U-Visa] petitioners” on removal, and

“in its discretion, may authorize employment for such petitioners and qualifying family

members.” 8 C.F.R. § 214.14(d)(2). In addition, and pursuant to governing regulations, DHS

“may” but is not required to, grant a stay of removal proceedings while a U-Visa application is

pending. 8 U.S.C. § 1227(d). There are no benefits for petitioners whose cases have not yet been

placed on the waiting list.

2) Plaintiff’s Suit

           On January 5, 2020, police apprehended plaintiff during a routine traffic stop. ICE

responded to the scene, where plaintiff was found with two minor passengers, a large amount of

money, a ledger, a handgun, and a magazine loaded with .22 caliber ammunition. Plaintiff was

taken into custody and charged by complaint with unlawful reentry after removal, in violation of

8 U.S.C. § 1326. Plaintiff was ordered detained pending resolution of that criminal case. She

was convicted on July 10, 2020, and on July 31, 2020, plaintiff was removed from the United

States. Plaintiff had been deported on six other occasions: once in 1999 and on five separate

occasions in 2013.2 She has remained in Mexico since the July 31, 2020, removal, separated

from her wife and two children who live in the United States.

           Several years earlier, in 2015, plaintiff’s daughter was sexually assaulted by a family

member. Plaintiff reported the crime to law enforcement, and the state’s attorney filed a criminal

complaint charging repeated sexual assault of a child in the Dane County Circuit Court on July 5,

2016. Following her detention by ICE in January 2020, plaintiff filed a U-Visa petition as an



2
    In 2013, plaintiff was convicted of unlawful reentry and subsequently removed.

                                                           3
     Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 4 of 11 PageID #:96




indirect victim of a qualifying crime. Her application, dated February 12, 2020, was

accompanied by an application seeking a discretionary waiver of her prior removal orders and

criminal convictions. Defendants maintain that Plaintiff did not request an expedited U-Visa

application. Plaintiff alleges that only ICE can request an expedited U-Visa application (an

allegation defendants contest) and that ICE failed to do so.

        On July 15, 2020, after her conviction for unlawful reentry, plaintiff requested a stay of

removal by ICE. ICE denied that request on July 21, 2020. That same day, plaintiff filed the

instant complaint, seeking an order from this court that USCIS has failed to place plaintiff on the

waiting list within a reasonable amount of time as required by the APA. The complaint

additionally requests a mandamus order compelling USCIS to make a waitlist determination for

plaintiff’s petition.

                                      LEGAL STANDARD

        Defendants move to dismiss plaintiff’s complaint pursuant to Rule 12(b)(1) and Rule

12(b)(6) of the Federal Rules of Civil Procedure. For purposes of a motion to dismiss under

either Rule, the court accepts all well-pleaded factual allegations as true and construes all

reasonable inferences in the plaintiff’s favor. Scanlan v. Eisenberg, 669 F.3d 838, 841 (7th Cir.

2012). To survive a Rule 12(b)(6) motion, the complaint must set forth a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Tamayo v. Blagojevich, 525

F.3d 1074, 1081 (7th Cir. 2008). A Rule 12(b)(1) motion, in contrast, challenges federal

jurisdiction, and the plaintiff bears the burden of establishing that the elements necessary for

jurisdiction have been met. Scanlan, 669 F.3d at 841-42. “In ruling on a 12(b)(1) motion, the

court may look outside of the complaint’s allegations and consider whatever evidence has been

submitted on the issue of jurisdiction.” Garcia v. Dep’t of Homeland Security, 2019 WL



                                                  4
     Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 5 of 11 PageID #:97




7290556, at *3 (N.D. Ill. Dec. 30, 2019) (citing Mutter v. Madigan, 17 F.Supp.3d 752, 756 (N.D.

Ill. 2014)).

                                            DISCUSSION

        Plaintiff alleges that defendants failed to comply with their statutory obligation to process

plaintiff’s U-Visa petition and to place her on the waiting list within a reasonable time, in

violation of the APA, 5 U.S.C. § 555(b). Defendants first argue that the court lacks jurisdiction

under the APA to review plaintiff’s claim, and, in the alternative, that plaintiff has failed to state a

claim that the delay is unreasonable.

1) Jurisdiction

        The APA requires agencies to conclude matters “within a reasonable time,” 5 U.S.C. §

555(b), and authorizes federal courts to “compel agency action unlawfully withheld or

unreasonably delayed.” 5 U.S.C. § 706(1). The APA, however, prohibits judicial review of

agency action if, (1) a statute “precludes judicial review,” or (2) “the agency action is committed

to agency discretion by law.” 5 U.S.C. § 701(a); Norton v. Southern Utah Wilderness All., 542

U.S. 55, 64 (2004). Defendants argue that this court lacks jurisdiction under the APA to review

plaintiff’s claim because the requested action is committed to agency discretion by §

1252(a)(2)(B)(ii) of the INA. Defendants assert that the pace of adjudication for U-Visas is

discretionary and therefore unreviewable.

        It is undisputed that “[t]he decision whether to grant a U Visa is statutorily committed to

the discretion of the Secretary of Homeland Security and is exercised through USCIS.” L.D.G.

v. Holder, 744 F.3d 1022, 1024 (7th Cir. 2014) (internal citations omitted). Congress designated

USCIS as the agency responsible for “[a]djudication of immigrant visa petitions.” 6 U.S.C. §

271(b)(1). “Accordingly, the USCIS has a nondiscretionary statutory duty to adjudicate U



                                                   5
     Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 6 of 11 PageID #:98




Visas.” M.L.J v. McAleenan, 420 F.Supp.3d 588, 596-597 (W.D. Tex. 2019) (finding that

“USCIS has a nondiscretionary duty to adjudicate U Visas within a reasonable time”); see also,

Calderon-Ramirez v. McCament, 877 F.3d 272, 276 (7th Cir. 2017) (noting that “both parties

agree that USCIS has a duty to process [petitioner’s U-Visa] application”); Patel v. Cissna, 400

F.Supp.3d 1373, 1383 (M.D. Ga. 2019) (“There is no dispute that Defendants are required by law

to decide whether to place Plaintiff on the waiting list and have not done so.”).

         When presented with a similar jurisdictional question for habeas petitions, the Supreme

Court emphasized that a discretionary decision to grant or deny an application is separate and

distinct from the nondiscretionary duty to adjudicate those applications. I.N.S. v. St. Cyr, 533

U.S. 289, 307-08 (2001). The Supreme Court’s reasoning applies with full force to the instant

case. See, for example, McAleenan, 420 F.Supp.3d at 596-597 (citing I.N.S. v. St. Cyr, to find

that “USCIS has a nondiscretionary duty to adjudicate U Visas within a reasonable time”); Saini

v. USCIS, 553 F.Supp.2d 1170, 1176 (E.D. Cal. 2008) (concluding that “the duty to act on an

application, as opposed to what action will be taken, is not discretionary on the part of the

USCIS”); Nigmadzhanov v. Mueller, 550 F.Supp.2d 540, 546 (S.D.N.Y 2008) (“Of course, the

Attorney General has unfettered (and hence, unreviewable) discretion whether to grant or deny

an application. However, one cannot infer from that the existence of discretion to never decide it

at all.”).

         Defendants argue that the pace of adjudication of U-Visas is, in fact, discretionary

because the INA and related regulations do not provide a timeline for how quickly USCIS must

adjudicate such visas. However, “a lack of a timeframe alone does not render the statute

optional.” Rodriguez v. Nielsen, 2018 WL 4783977, at *7 (E.D.N.Y. Sept. 30, 2018). As one

district court reasoned, “[t]he absence of a specified deadline within which an action must be



                                                  6
    Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 7 of 11 PageID #:99




taken does not change the nature of USCIS’s obligation from one that is ministerial to a matter

within the agency’s discretion.” Saini, 553 F.Supp.2d at 1176. Although the INA does not

specify the timeframe within which a decision on a U-Visa petition must be made, “by necessary

implication the adjudication must occur within a reasonable period of time, since a contrary

position would permit the USCIS to delay indefinitely, a result Congress could not have

intended.” Id.

       Finally, and in addition to the statutory requirement to adjudicate U-Visas, the regulations

promulgated under the INA provide that, “[a]ll eligible petitioners who, due solely to the cap, are

not granted U-1 nonimmigrant status must be placed on a waiting list and receive notice of such

placement.” 8 C.F.R. § 214.14(d)(2) (emphasis added). Defendants have failed to explain how

this provision is not mandatory.

       Based on the foregoing, the court finds that the USCIS has a nondiscretionary duty to

adjudicate U-Visas within a reasonable time, and therefore the court has jurisdiction under the

APA. See McAleen, 420 F.Supp.3d at 597 (finding that “USCIS has a nondiscretionary duty to

adjudicate U Visas within a reasonable time, and therefore the Court has jurisdiction under the

APA to review Plaintiff’s APA claim that the USCIS failed to adjudicate Plaintiff’s U Visas

‘within a reasonable time’”); Patel, 400 F.Supp.3d at 1383-84 (finding the same). As one district

court stated, “[USCIS] simply does not possess unfettered discretion to relegate aliens to a state

of ‘limbo,’ leaving them to languish there indefinitely. This result is explicitly foreclosed by the

APA.” Kim v. Ashcroft, 430 F.Supp.2d 384, 389 (S.D.N.Y. 2004). Consequently, defendants’

motion to dismiss plaintiff’s claim for lack of jurisdiction is denied.




                                                  7
    Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 8 of 11 PageID #:100




2) APA Relief

       Defendants have additionally moved to dismiss for failure to state a claim under Rule

12(b)(6), arguing that plaintiff has failed to show that there is an unreasonable delay in her case.

Defendants note that plaintiff waited over three years after the qualifying crime against her

daughter to file her petition for a U-Visa and failed to request an expedited application.

Defendants lastly argue that the average processing time for a U-Visa application is 57 months,

and plaintiff’s alleged delay is a mere seven months.

       In assessing claims of an egregious agency delay under § 555(b) of the APA, courts apply

the six-factor test first articulated in Telecomm. Research & Action Ctr. v. F.C.C. (“TRAC”), 750

F.2d 70, 80 (D.C. Cir. 1984) (internal citations omitted):

       (1) the time agencies take to make decisions must be governed by a “rule of
       reason;” (2) where Congress has provided a timetable or other indication of the
       speed with which it expects the agency to proceed in the enabling statute, that
       statutory scheme may supply content for this rule of reason; (3) delays that might
       be reasonable in the sphere of economic regulation are less tolerable when human
       health and welfare are at stake; (4) the court should consider the effect of
       expediting delayed action on agency activities of a higher or competing priority;
       (5) the court should also take into account the nature and extent of the interests
       prejudiced by the delay; and (6) the court need not find any impropriety lurking
       behind agency lassitude in order to hold that agency action is unreasonably
       delayed.

       Defendants, relying on this six-factor test, argue that plaintiff cannot satisfy all six

factors, and thus plaintiff’s claim fails as a matter of law. However, at this early stage, the court

has insufficient information with which to evaluate these factors. “[T]he Court finds that it is

premature to address these factors at the motion to dismiss stage and before discovery has been

completed.” McAleen, 420 F.Supp.3d at 597; see also Haus v. Nielsen, 2020 WL 1035870, at

*4 (N.D. Ill. Feb. 23, 2018) (“the court is dealing only with [petitioner’s] complaint; the

government has not been called upon to offer any sort of explanation for the delay…the Court is



                                                  8
    Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 9 of 11 PageID #:101




not prepared to hold on a motion to dismiss for failure to state a claim that the three-year delay in

reviewing [petitioner’s] U visa petitions for placement on the waiting list is reasonable as a

matter of law”); Patel, 400 F.Supp.3d at 1383-84 (declining to evaluate the TRAC factors on a

motion to dismiss plaintiff’s unreasonable delay in adjudicating a U-Visa claim, stating, “The

Court also refuses to accept Defendant’s implicit invitation to rely upon evidence outside the

pleadings at the motion to dismiss stage”). Consequently, the court finds that plaintiff’s

complaint alleges enough facts to state a claim to relief that is plausible on its face. Defendants’

motion to dismiss is denied.

3) Mandamus Relief

       A district court may issue a writ of mandamus to compel an officer or agency of the

federal government to perform a duty owed to the petitioner. 28 U.S.C. § 1361. Mandamus

relief is warranted if the petitioner can demonstrate that the following three conditions are met:

(1) plaintiff has a clear right to the relief sought, (2) the defendant has a duty to perform the act

in question, and (3) no other adequate remedy is available. Iddir v. INS, 301 F.3d 492, 499 (7th

Cir. 2002). “A petitioner who seeks relief for immigration delays under the Mandamus Act and

the APA must make essentially the same showing for both claims.” McAleen, 420 F.Supp.3d at

597.

       There is no dispute that plaintiff has a clear right to adjudication of her petition for a U-

Visa—first, to determine if she is eligible for the waiting list, and second, to determine if she is

eligible for a U-Visa when one becomes available. However, in light of Seventh Circuit

precedent, plaintiff’s request for a writ of mandamus must be denied.

       First, a plaintiff can seek relief under the Mandamus Act only when there is no other

remedy available to her. See Cheney v. United States Dist. Court for D.C., 542 U.S. 367, 380



                                                   9
   Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 10 of 11 PageID #:102




(2004). Because “the APA provides a remedy for unlawfully delayed agency action, mandamus

is not necessary for relief.” McAleen, 420 F.Supp.3d at 597. Plaintiff is already pursuing her

remedies under the APA. This alone is a sufficient basis to deny mandamus relief.

       Second, the Seventh Circuit decided a similar case in which a U-Visa applicant sought a

writ of mandamus and relief under the APA based on USCIS’s delay in evaluating his petition for

placement on the U-Visa waiting list. Calderon-Ramirez v. McCament, 877 F.3d 272, 274 (7th

Cir. 2017). The petitioner in that case had been waiting over eighteen months for USCIS to act

on his petition. The Seventh Circuit determined that the plaintiff not only had a right to have his

U-Visa petition evaluated for placement on the waiting list, but also a right to have that

adjudication take place within a reasonable period of time. Id. In light of the significant backlog

of U-Visa petitions, however, the appellate court explained that it was necessary to determine

whether plaintiff had a right “to skip ahead” of other petitions who filed a U-Visa application

before him. Id. The court noted that plaintiff set forth no set of facts that differentiated him from

other U-Visa petitioners who had been waiting even longer to be placed on the waitlist. Because

there was nothing in the record that suggested that the plaintiff’s wait time had been “any more

unreasonable than other petitioners waiting in the same line,” the Seventh Circuit concluded that

he had no right to immediate adjudication of his petitions and thus there was no reason to grant

mandamus relief. Id. at 276.

       The court understands the hardship for a U-Visa applicant to have to wait years simply for

the opportunity to be placed on a waiting list for a visa. The court further understands that “it is

cold comfort to know that there are others who have been waiting even longer than he or she

has.” Haus v. Nielsen, 2020 WL 1035870, at *3 (N.D. Ill. Feb. 23, 2018). However, the Seventh

Circuit has made it clear that this is a significant consideration in determining whether a writ of



                                                 10
   Case: 1:20-cv-04276 Document #: 12 Filed: 11/13/20 Page 11 of 11 PageID #:103




mandamus is warranted in a given case. Like the plaintiff in Calderon-Ramirez, plaintiff in this

case has not set forth any facts that would distinguish her from other U-Visa applicants who have

filed before her but are also still waiting for their petitions to be processed. Plaintiff has failed to

allege sufficient facts to establish that she possesses a right to “skip ahead of other petitioners.”

Calderon-Ramirez, 877 F.3d at 275. Thus, a writ of mandamus is not warranted.

                                           CONCLUSION

        For the reasons stated above, defendants’ motion to dismiss is granted with respect to

mandamus relief and denied in all other respects. Defendants are directed to answer the

complaint on or before December 24, 2020. The parties are directed to file a joint status report

using this court’s form on or before January 7, 2021.



ENTER:          November 13, 2020



                                                __________________________________________
                                                Robert W. Gettleman
                                                United States District Judge




                                                   11
